Title: From John Adams to Michel Lagoanere, 16 December 1779
From: Adams, John
To: Lagoanere, Michel


     
      Sir
      Corunna Decr. 16 1779
     
     I am So little acquainted with the Language and Usages of this Country that I am under a Necessity of troubling some Gentleman so much as to ask the favour of his Advice and Assistance, in order to pass through the Kingdom of Spain, in my Way to Paris.
     I therefore beg the favour of you to inform me, whether I can have Carriages, Horses Mules &c. in this Place, to carry me to Bayonne, Bilboa, or Madrid. At what Price I can hire a Coach large enough for four Persons, at what Price I can hire a Chaise or Cabriolet, which will carry two Persons. The Consul of France has assured Me, that he will furnish me with a Man acquainted with the Spanish Language, and the Roads. Whether it is best to hire Mules by the Day, and how much I must give: or whether it would be most prudent to hire Mules and Carriages to go to Madrid, and depend upon getting Carriages and Horses there for the rest of the Journey to Bayonne.
     My own Inclination is to go to Madrid, and from thence to Bilbao and thence to Bayonne.
     I have with me, three Gentlemen, The Honourable Francis Dana Esq., Mr. Allen and Mr. Thaxter. Besides those I have three Children, from 8 to 12 Years of Age and three servants, one of Mr. Dana and one of Mr. Allen—making in all Ten Persons.
     I should be obliged to you, sir for your Advice, what will be the best Way for me to travel, how many Carriages Mules &c. to take and what Road.
     
     I should also be obliged to you for a short sketch of the Route We are to take, and the Names of the principal Places We are to pass through.
     I should be obliged to you for your Answer in Writing & am, with great Respect, sir your most obedient servant.
    